Case 2:20-cv-13301-DML-RSW ECF No. 24, PageID.319 Filed 03/04/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

C.K. by his Next Friend,
MARISSA SPRINGSTEAD,

                Plaintiff,                                       Case Number 20-13301
v.                                                               Honorable David M. Lawson

OAKLAND COMMUNITY HEALTH
NETWORK, DANA LASENBY,
MICHIGAN DEPARTMENT OF HEALTH
AND HUMAN SERVICES, ROBERT
GORDON, and GRETCHEN WHITMER,

                Defendants.
                                                   /

              ORDER DIRECTING DEFENDANTS TO FILE ANSWER AND
           INSTRUCTING THE CLERK’S OFFICE TO AMEND THE CAPTION

        On December 15, 2020, the plaintiff filed her complaint alleging that the defendants

breached the parties’ settlement agreement. On March 2, 2021, defendants Gretchen Whitmer, the

Michigan Department of Health and Human Services (MDHHS), and Elizabeth Hertel, who is a

non-party but purports to take the place of defendant Robert Gordon (the State defendants) filed a

motion to dismiss the complaint against them under Federal Rule of Civil Procedure 12(b)(6).

Under Federal Rule of Civil Procedure 12(a)(4), the Court may set a time for serving an answer

when a motion has been served under Rule 12. See Fed. R. Civ. P. 12(a)(4) (“Unless the court sets

a different time, serving a motion under this rule alters these periods as follows . . . .”); Hill v. Blue

Cross and Blue Shield of Michigan, 237 F.R.D. 613, 617 (E.D. Mich. 2006) (“[T]his Court

recognizes that Rule 12(a)(4) also provides that a court may order an answer to be filed at a time

other than after the motion to dismiss has been denied or the court has postponed consideration of

the motion.”) (citing Fed. R. Civ. P. 12(a)(4)). The Court believes that having the defendants’

answer filed before the motion to dismiss is decided will advance the progress of the litigation.
Case 2:20-cv-13301-DML-RSW ECF No. 24, PageID.320 Filed 03/04/21 Page 2 of 2




       Additionally, the defendants represent that Elizabeth Hertel has replaced Robert Gordon,

who was named in his official capacity, as the director of the MDHHS. The Court, therefore, will

direct the clerk’s office to amend the caption to substitute Elizabeth Hertel for Robert Gordon as

a defendant in this case under Federal Rule of Civil Procedure 25(d).

       Accordingly, it is ORDERED that the State defendants must file their answer to the

complaint on or before March 16, 2021.

       It is further ORDERED that the clerk’s office shall amend the docket to substitute

Elizabeth Hertel for Robert Gordon as a defendant in this case.

                                                            s/David M. Lawson
                                                            DAVID M. LAWSON
                                                            United States District Judge

Dated: March 4, 2021




                                              -2-
